Citation Nr: 9912335	
Decision Date: 05/05/99    Archive Date: 05/12/99

DOCKET NO.  95-25 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  The propriety of the initial noncompensable rating 
assigned for bilateral hearing loss.

2.  Entitlement to an earlier effective date than September 
15, 1994 for the grant of entitlement to service connection 
for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. R. Steyn, Associate Counsel



INTRODUCTION

The veteran had active military service from April 1969 to 
April 1971.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a March 1995 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, which granted the veteran 
entitlement to service connection for bilateral hearing loss 
with a noncompensable rating and granted entitlement to 
service connection for tinnitus effective September 15, 1994.

The veteran thereafter disagreed with the propriety of the 
initial noncompensable rating for bilateral hearing loss and 
disagreed with the effective date assigned for tinnitus.  

The issue of the propriety of the veteran's initial 
noncompensable rating for his bilateral hearing loss will be 
addressed in the REMAND portion of this document. 

In the veteran's July 1995 Substantive Appeal, he originally 
requested a personal hearing.  After a hearing was scheduled 
for August 1995, the veteran stated that he did not want a 
hearing.  


FINDINGS OF FACT

1.  All relevant evidence for an equitable disposition of the 
veteran's appeal has been obtained.

2.  The veteran filed a claim for service connection for 
tinnitus on September 15, 1994.

3.  The veteran did not file an informal claim of service 
connection for tinnitus earlier than September 15, 1994.  

4.  In March 1995, the RO granted the veteran entitlement to 
service connection for tinnitus effective September 15, 1994.


CONCLUSION OF LAW

Service connection for tinnitus can be made effective no 
earlier than September 15, 1994. 38 U.S.C.A. § 5110 (West 
1991); 38 C.F.R. §§ 3.155, 3.400 (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

Service medical records show that the veteran complained of 
tinnitus after experiencing acoustic trauma of having a booby 
trap explode near him.  On the veteran's report of medical 
history form from separation in February 1971, he reported 
tinnitus.   

The veteran's claim was received by the RO on September 15, 
1994.  The veteran reported hearing loss and tinnitus as a 
result of a explosive concussion.  

The veteran underwent a VA audiological examination in 
November 1994.  He reported constant moderate bilateral 
tinnitus.  

The veteran underwent a VA examination in December 1994 at 
which time he reported constant bilateral tinnitus.  

The veteran went to the VA Medical Center in January 1995.  A 
report of such treatment shows that the veteran complained of 
constant ringing in the ears since 1970 with a grenade blast.  

In a March 1995 rating decision, the RO granted the veteran 
entitlement to service connection for tinnitus effective 
September 15, 1994.

In the veteran's April 1995 Notice of Disagreement, he 
asserted that he had been suffering with constant ringing in 
his ears since January 1970.  He stated that a few years 
after discharge he went to the VA Medical Center in Los 
Angeles for his hearing loss and tinnitus.  

In a statement dated November 1996, the veteran contended 
that in 1976 tinnitus was recognized as a service connectable 
entity and that therefore the earlier effective date should 
stem from that date.  He contended that he went to the VA 
Medical Center in Los Angeles a few years after discharge.  

In November 1997, the VA Medical Center in Los Angeles 
replied that they were unable to obtain any medical records 
showing treatment of the veteran.  


Analysis

The veteran's claim for an effective date earlier than 
September 15, 1994, for the grant of service connection for 
tinnitus is well grounded, meaning not inherently 
implausible.  All relevant facts have been properly developed 
and VA has fulfilled its duty to assist the veteran. 38 
U.S.C.A. § 5107(a).

The effective date of an award of disability compensation to 
a veteran shall be the day following the date of discharge or 
release if application is received within one year from such 
date of discharge or release.  Otherwise, in cases where the 
application is not filed until more than one year from the 
release of service, the effective date will be the date of 
receipt of claim, or the date entitlement arose, whichever is 
later. 38 U.S.C.A. § 5110 (a), (b) (1) (West 1991); 38 C.F.R. 
§ 3.400 (b) (2) (1998).  Any communication from or action by 
a veteran indicating an intent to apply for a benefit under 
laws administered by VA may be considered an informal claim. 
38 C.F.R. § 3.155 (1998).
Since the veteran did not file a claim of service connection 
for tinnitus within one year from his release from service in 
April 1971, the effective date would be the later date of 
either the date he filed a claim of service connection for 
his tinnitus, or the date that entitlement arose.  The 
veteran filed his claim for service connection for tinnitus 
on September 15, 1994.  As a result, September 15, 1994 was 
the effective date assigned for the grant of service 
connection for tinnitus.  Although it may be argued that 
entitlement arose earlier than September 1994 based on the 
medical evidence of record, the date of receipt of the claim 
is the later of the two dates and, according to the 
regulation cited earlier, represents the proper effective 
date for the grant of service connection.  

The veteran asserts that he was treated at the VA Medical 
Center in Los Angeles several years after service.  Such 
record could constitute an informal claim for entitlement to 
service connection under 38 U.S.C.A. § 3.155.  However, 
efforts to obtain records of such treatment by the RO were 
unsuccessful. 

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for an effective date earlier than September 15, 1994 
for the grant of service connection for tinnitus must be 
denied. 38 U.S.C.A. § 5107(b). 

ORDER

An effective date earlier than September 15, 1994, for the 
grant of service connection for tinnitus is denied.


REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instructions completely.  

Regarding the veteran's claim challenging the propriety of 
the initial noncompensable rating for bilateral hearing loss, 
the veteran underwent a VA audiological examination in 
November 1997.  This was the veteran's most recent VA 
audiological examination.  However, the results of such 
examination as reported in the VA examination report are not 
clear.  The report notes that the pure tone threshold in the 
left ear at 2000 hertz was "710b" and that the average pure 
tone threshold in the left ear was 41 decibels.  However, 
even assuming that "710b" was 71 decibels, the average does 
not come out to 41 as reported by the RO.  Moreover, the 
examiner reported that the veteran's hearing was normal to 
borderline normal 250 through 2000 hertz.  

In light of the confusion regarding the results of the 
November 1997 VA examination, the veteran's claim should be 
remanded in order to determine whether the results from the 
November 1997 VA examination can be clarified.  If such 
results can not be clarified, then the veteran should be 
scheduled for another VA examination.  

Furthermore, this claim involves an appeal of the initial 
rating established in the grant of service connection, and 
the United States Court of Appeals for Veterans Claims has 
held that an initial rating claim may not be reviewed under 
the same standards as a subsequent claim for an increased 
rating.  Fenderson v. West, 12 Vet.App. 119 (1999).  The RO 
has not had the opportunity to review this claim under the 
standards established by the Court in Fenderson.

Based on the foregoing discussion, the Board hereby REMANDS 
the case to the RO for the following action:

1.  The RO should assure that copies of 
all current relevant medical reports are 
included in the claims folder.  

2.  The appellant's claim should be 
referred to the audiologist who conducted 
the veteran's examination in November 
1997 for clarification purposes.  
Specifically, the examiner should clarify 
the level of hearing for 2000 hertz in 
the left ear taken at the veteran's 
November 1997 VA audiological 
examination.  If such clarification is 
not possible for whatever reason, the 
veteran should be scheduled for another 
VA audiological examination. 

3.  After the development requested above 
has been completed, the RO should review 
the veteran's claims folder and ensure 
that all the foregoing development has 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action should be 
taken.

4.  Upon completion of the above, the RO 
should review the evidence of record and 
enter its determination with respect to 
the propriety of the initial 
(noncompensable) rating for bilateral 
hearing loss.  The RO must take into 
account the guidance provided by the 
Court in Fenderson v. West, 12 Vet.App. 
119 (1999), including consideration of 
whether a staged rating is appropriate.  
If the decision remain adverse to the 
veteran, the RO must issue a supplemental 
statement of the case, a copy of which 
should be provided the veteran, and his 
representative.  After the veteran and 
his representative have been given an 
opportunity to submit additional 
argument, the case should be returned to 
the Board for further review.

No action is required of the veteran until he receives 
further notice.  The Board does not intimate any factual or 
legal conclusion as to any final outcome warranted in the 
appeal.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals



 

